                                 UNITED STATES DISTRICT CO RT
                                        SOUTHERN DISTRICT OF CALIFORNIA                     APR 0 4 2019

                       United States of America
                                  v.

                      Rafael Sanchez-Campuzano                     Case Number: 3:19-mj-21500

                                                                  Kris J. Kraus
                                                                  Defendant's Attorney


REGISTRATION NO. 84442298
THE DEFENDANT:
 rgj pleaded guilty to count( s) 1 of Complaint
                             -----------------------------
 0 was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                          Count Number(s)
8:1325                          ILLEGAL ENTRY (Misdemeanor)                                1

 D The defendant has been found not guilty on count( s)
                                                            ~-----------------~


 D Count( s)                                                       dismissed on the motion of the United States.
                      -----------------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ®'TIME SERVED                    D _ _ _ _ _ _ _ _ _ _ days

 rgJ Assessment: $10 WAIVED rgJ Fine: WAIVED
 rgj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                Thursday, April 4, 2019




            DUSM




        )

Clerk's Office Copy
                  I
                                                                                                  3: 19-mj-21500

              I
